Citation Nr: 1007882	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, including as secondary to service-connected 
bilateral knee disorders.  

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.  

This appeal arises from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's request to reopen his 
claim for service connection for a low back disorder.  

Subsequently, the RO reopened the claim and denied it on the 
merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the United 
States Court of Appeals for Veterans Claims (Court) 
instructed that the Board of Veterans' Appeals must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  See also McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  

The issue of service connection for a low back disorder, 
including as secondary to service-connected bilateral knee 
disorders is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A May 2003 rating decision of the RO denied service 
connection for low back pain.  The Veteran was notified his 
claim had been denied in a May 2003 letter from the RO.  The 
Veteran did not appeal that denial.  

2.  The evidence submitted since May 2003 includes a report 
of an April 2004 Magnetic Resonance Imaging showing bulging 
discs in the lumbar spine, which provides evidence of a 
current low back disorder, whose absence was the basis of the 
prior final denial of the claim, and when considered with the 
evidence as a whole raises a reasonable possibility that the 
claim may be substantiated.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a low back disorder, 
including as secondary to service-connected bilateral knee 
disorder.  38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran submitted his request to reopen his claim for 
service connection for a back disorder in July 2006.  The RO 
sent him a letter in August 2006 which informed him the claim 
was previously denied on the basis there was no diagnosis of 
a chronic low back disability in the claims folder.  He was 
instructed to submit new and material evidence.  The letter 
explained to the Veteran what would be considered new and 
material evidence and gave examples of the types of evidence 
which should be submitted to reopen his claim.  

The claims folder includes the Veteran's service treatment 
records, VA records of treatment and the private medical 
records identified by the Veteran and which he requested the 
RO obtain.  He was afforded a VA examination and a medical 
opinion was obtained.  He appeared and gave testimony before 
the undersigned Veterans Law Judge in December 2009.  

Given the facts set forth above, the Board finds that no 
further notification or assistance is necessary.  

Claim to Reopen

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Factual Background and Analysis.  The Veteran filed his 
original claim for service connection for low back pain in 
June 1993, and for reasons unclear, the matter was not 
formally addressed until after a second claim was submitted 
in February 2003.  The RO denied the claim in a May 2003 
rating decision.  The Veteran was notified his claim had been 
denied by the RO in a May 2003 letter.  The Veteran did not 
appeal that denial.  The next communication in the claims 
folder from the Veteran was dated in July 2006 more than one 
year after he was notified his claim had been denied.  The 
May 2003 rating decision denying service connection for low 
back pain is final.  38 C.F.R. §§ 3.104, 20.1103 (2009).  In 
June 2006, the Veteran requested his claim for service 
connection for a low back disorder be reopened.  To determine 
if new and material evidence has been submitted the Board 
compared the evidence in the claims folder in May 2003 with 
the records subsequently added to the claims folder.  

In May 2003, the claims folder contained the Veteran's 
service treatment records.  His February 1988 Report of 
Medical Examination noted his spine was normal.  February 
1991 service treatment records included complaints of lower 
back pain.  The assessment was musculoskeletal pain.  The 
Veteran was seen again in May 1991 when resolving low back 
pain was the assessment.  Later in May 1991 he again 
requested treatment for an exacerbation of low back pain.  A 
January 1992 Report of Medical Examination reveals his spine 
was normal and his November 1992 separation examination also 
indicated his spine was normal.  

On his June 1993 application for VA benefits the Veteran 
requested service connection for a low back disorder.  
Although a VA orthopedic examination was conducted in October 
1993 no examination of the low back was included.  

An April 2003 VA examination report does not include 
diagnosis of any low back disorder and includes an opinion 
stating the Veteran's low back pain was at least as likely 
etiologically "not" related to his bilateral knee 
disorders.  

The RO in May 2003 denied service connection for low back 
pain on the basis that the medical evidence of record failed 
to show a chronic back disability had been clinically 
diagnosed.  

The evidence submitted since May 2003 includes private 
medical records which contain an assessment of intervertebral 
disc derangement.  An April 2004 Magnetic Resonance Imaging 
(MRI) revealed bulging and protruding discs at L-4-5 and L5-
S1 and degenerative changes.  The report indicated there was 
a right paracentral disc protrusion and a diffusely bulging 
disc which probably touched the right S1 nerve root.  

In October 2007, a VA examination was conducted and lumbar 
degenerative disc disease was diagnosed.  The VA examiner 
stated that it was less likely the Veteran's current lumbar 
spine condition was related to either his low back symptoms 
while on active duty or his service-connected knee disorders.  
In his opinion it was more likely his current lumbar spine 
condition was related to chronic degenerative changes due to 
aging.  

The Veteran submitted a letter from his private orthopedist.  
His orthopedist wrote in December 2009 that the Veteran had 
two knee surgeries.  He stated it was certainly likely that 
the two surgeries and the flare-ups to his back related to 
them had helped this current chronic exacerbation of his low 
back problems.  

The regulations require new and material evidence relate to 
an unestablished fact necessary to substantiate the claim.  
Previously, the Veteran's claim was denied as there was no 
evidence of diagnosis of a current chronic low back disorder.  
Both private and VA records now include diagnoses of a low 
back disorder shown on MRI.  

For the claim to be reopened not only must there be evidence 
of an unestablished fact but when the newly submitted 
evidence is considered with the evidence as a whole there 
must be a reasonable possibility of substantiating the 
Veteran's claim.  The additional evidence submitted also 
includes a December 2009 letter from an orthopedist linking 
the current exacerbation of the low back disorder to the 
service connected bilateral knee disorders.  

While noting the negative opinion provided by the VA 
physician in October 2007, the Board has concluded that new 
and material evidence has been presented which raises a 
reasonable possibility of substantiating the Veteran's claim.  
The question of the weight and probative value to be given to 
the varying medical opinions is a question to be addressed 
after the claim is reopened and considered on the merits.  

As the Veteran has submitted new and material evidence the 
claim is reopened.  


ORDER

As new and material evidence has been submitted the claim for 
service connection for a low back disorder is reopened, and 
to this extent only the appeal is granted.  


REMAND

The RO ordered the Veteran be examined by VA in October 2007 
and a medical opinion obtained as to any link between the 
symptoms of back pain in service or a causal link between the 
service-connected knee disorders and the development of a low 
back disorder.  The VA physician stated it was not likely and 
attributed the current low back disorder to aging.  

In his December 2009 letter the Veteran's orthopedist stated 
that the Veteran had back flare-ups related the his knee 
problems.  He noted that use of a brace resulted in the 
Veteran having a circumducted gait that flared up his back 
pain.  While the orthopedist stated the use of the brace 
caused a flare up of symptoms he did not indicate whether it 
caused an increase in the severity of the underlying low back 
disorder.  The statement does however raise a question as to 
whether the Veteran's service-connected knee disorders have 
aggravated his low back disorder.  The Veteran's claim must 
be remanded to obtain an opinion addressing whether his 
service connected knee disorders have aggravated his low back 
disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since June 2007 for his service-
connected knee disorders or his low back 
disorder.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

The examiner is asked to answer the 
following question:  

Is it at least as likely Veteran's 
bilateral knee disorders caused an 
increase in the underlying pathology 
of his current low back disorder?  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


